Exhibit 10.14
 
AUGUST 2013 AMENDMENT TO THE CREDIT AND SECURITY AGREEMENT


This second amendment (the “August 2013 Amendment” or “Amendment”), dated August
23, 2013 is being entered into between SmartHeat Inc., a Nevada corporation
(including any successor or permitted assignee thereof, the “Company”), having
an address at 1802 North Carson Street, Suite 212, Carson City, NV 89701, and
Northtech Holdings Inc., a British Virgin Islands business company (including
any successor, assignee or transferee thereof, “Northtech”), having an address
at Mill Mall, Suite 6, Wickhams Cay 1, P.O. Box 3085, Road Town, Tortola,
British Virgin Islands, and amends the Credit and Security Agreement, dated July
27, 2012, as amended on December 21, 2012, between the Company and Northtech
(the “Credit Agreement”). Capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Credit Agreement.


WITNESSETH


WHEREAS, the Company and Northtech entered into the Credit Agreement on July 27,
2012, which was subsequently amended on December 21, 2012;


WHEREAS, Northtech desires to provide the Company with a greater degree of
flexibility in seeking additional sources of financing; and


WHEREAS, the Company and Northtech desire to amend certain provisions of the
Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:


1.  
Amendments to the Credit Agreement. The Credit Agreement shall hereby be amended
as follows:



a. The definition of “Base Rate” under Section 1.1 of the Credit Agreement shall
be deleted in its entirety and replaced by the following:


““Base Rate” means the rate of interest of 10% annually, compounded quarterly,
effective January 1, 2013.”


b. Section 2.4(c) of the Credit Agreement shall be deleted in its entirety and
replaced with the following:


“(c) Interest Payment.  Any interest accrued on the Revolving Note shall be due
and payable on the last day of each calendar quarter and on the Termination
Date.  At the option of the Borrower, interest payment may be made in the form
of either (i) cash or (ii) such number of Restricted Shares calculated by
dividing the amount of interest due by the Average Share Price as of the due
date of such interest payment; provided that the number of Restricted Shares so
calculated shall be rounded up to the nearest whole number of shares. If the
Borrower fails to pay any interest payment on the date such payment is due, in
cash or in Restricted Shares, such payment shall be drawn down from the credit
facility and treated as an Advance.”


 
-1-

--------------------------------------------------------------------------------

 


2.  
Amendment Fee.    Upon the execution of this Amendment, and in consideration
therefor, the Company shall deliver to Northtech 100,000 Restricted Shares of
the Company’s common stock. The Company hereby expressly reaffirms the grant to
Northtech of a 55% security interest in each of its wholly-, directly-owned
Subsidiaries under the Credit Agreement and agrees to (i) deliver to Northech
share certificates representing 55% of the issued and outstanding shares of Heat
HP Inc. and Heat PHE Inc., with effective endorsement, (ii) file in the State of
Nevada a financing statement recording the 55% security interest in each of Heat
HP Inc. and Heat PHE Inc.; and (iii) complete other procedures necessary to
perfect the security interest upon the completion of the reorganization of the
Company’s subsidiaries in the manner provided in Appendix A attached hereto.



3.  
Miscellaneous.

 
a. Full Force and Effect. Except as expressly set forth in this Amendment, no
other provision of the Credit Agreement shall be changed, altered or modified
and the Credit Agreement, except as amended, shall remain in full force and
effect.


b. Authority. Each party represents and warrants to the other party that this
Amendment is being executed by the authorized representatives of each respective
party.


c. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Amendment may also be executed via
facsimile, which shall be deemed an original.


d. Headings. The titles and subtitles used in this Amendment are used for
convenience only and are not to be considered in construing or interpreting this
Amendment.
 
e. Notices. Unless otherwise provided, any notice required or permitted under
this Amendment shall be given in accordance with Section 8.3 of the Credit
Agreement.


f.  Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
-2-

--------------------------------------------------------------------------------

 


g. All Amendments in Writing. No supplement, modification, or amendment to this
Amendment shall be binding, unless executed in writing by a duly authorized
representative of each party to this Amendment.


h. Entire Agreement. This Amendment and the Credit Agreement, including the
Exhibits and the Schedules, constitute the entire agreement among the parties
hereof with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.


i.  Governing Law. This Amendment shall be governed by, and construed in
accordance with the substantive laws (other than conflict laws) of the State of
New York.


j.  Mandatory Mediation. This Amendment shall be governed by procedures other
than litigation for settling all claims and dispute as set forth in Section 8.23
of the Credit Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first above written.


SMARTHEAT, INC.


             


By: /s/ Oliver Bialowons
       Name: Oliver Bialowons
       Title: President
             


NORTHTECH HOLDINGS, INC.


             


By: /s/ Xudong Wang
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Appendix A


SmartHeat Inc., a Nevada corporation, shall transfer 100% of its equity
interests in the following subsidiaries to a newly incorporated Nevada
corporation, Heat PHE Inc. (“Heat PHE”), which corporation shall be 100% owned
by SmartHeat Inc.


SmartHeat Taiyu (Shenyang) Energy Technology Co., Ltd. (“Taiyu”)
SanDeKe Co., Ltd.
SmartHeat Siping Beifang Energy Technology Co., Ltd.
Hohhot Ruicheng Technology Co., Ltd.


SmartHeat shall cause SmartHeat (China) Investment Co., Ltd. (“SmartHeat
Investment”), incorporated in the People’s Republic of China and wholly owned by
SmartHeat, to transfer 100% of SmartHeat Investment’s equity interest in
SmartHeat (Shenyang Energy Equipment) Co. Ltd. to Heat PHE.


SmartHeat shall transfer 100% of its equity interests in the following
subsidiaries to a newly incorporated Nevada corporation, Heat HP Inc., which
corporation shall be 100% owned by SmartHeat Inc.


SmartHeat (China) Investment Co., Ltd.
SmartHeat (Shanghai) Trading Co., Ltd.
Beijing SmartHeat Jinhui Energy Technology Co., Ltd.


SmartHeat shall cause Taiyu, incorporated in the People’s Republic of China and
wholly owned by SmartHeat, to transfer 100% of Taiyu’s equity interest in
SmartHeat (Shenyang) Heat Pump Technology Co., Ltd. and SmartHeat Deutschland
GmbH to Heat HP Inc.








 
-4-

--------------------------------------------------------------------------------

 